993 F.2d 1537
144 L.R.R.M. (BNA) 2296
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rrank R. LORELLO;  Phillip Sanders;  James W. Schumaker;Kevin A. Tierney, Plaintiffs-Appellants,andMichael v. Dunlap, Plaintiff,v.United Transportation Union, Defendant-Appellee.
No. 92-2410.
United States Court of Appeals,Fourth Circuit.
Argued:  May 5, 1993Decided:  June 2, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-83-R)
David R. Simonsen, Jr., Richmond, Virginia, for Appellants.
John A. Edmond, Guerrieri, Edmond & James, P.C., Washington, D.C., for Appellee.
Barbara H. Kramer, Guerriero, Edmond & James, P.C., Washington, D.C., for Appellee.
E.D.Va.
AFFIRMED.
Before HALL, Circuit Judge, SPROUSE, Senior Circuit Judge, and MICHAEL, United States District Judge for the Western District of Virginia, sitting by designation.
PER CURIAM:

OPINION

1
Four railroad workers employed by CSX Transportation, Inc., appeal a summary judgment entered for the defendant United Transportation Union in this suit brought by the workers alleging that the union breached its duty of fair representation.


2
This case is not the first of its genre.  In a careful opinion, the district court held that the facts, taken in a light most favorable to the workers, showed only that the union had been forced to make a decision that would inevitably disadvantage one group of members at the expense of another.  Making this Hobson's choice does not subject a union to liability.   Humphrey v. Moore, 375 U.S. 335, 349 (1964);   Amburgey v. Consolidation Coal Co., 923 F.2d 27, 30 (4th Cir. 1991).  Therefore, we affirm the judgment of the district court and adopt its opinion as our own.  Dunlap v. United Transportation Union, No. 3:92CV83 (E.D. Va.  Oct. 8, 1992).

AFFIRMED